—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered December 22, 1995, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s claim that the prosecution offered perjured testimony from its complaining witness is unpreserved for appellate review (see, People v Padro, 75 NY2d 820) and we decline to review it in the interest of justice. Were we to consider this claim, we would find it to be without merit because there was no objectively “false” testimony for the People to “correct”. The complainant’s allegedly incredible protestations of innocence regarding his prior conviction were fully explored before the jury (see, People v Fisher, 244 AD2d 191; People v Kitchen, 162 AD2d 178, Iv denied 76 NY2d 941).
The complainant’s statement to the arresting officer was properly admitted as background evidence, to complete the narrative of events and explain why the officer took the actions that he did (People v Cruz, 236 AD2d 269, Iv denied 89 NY2d 1091; People v Maldonado, 231 AD2d 473, Iv denied 89 NY2d 925).
We have considered defendant’s remaining claims and find them to be without merit.
Concur — Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.